Citation Nr: 0704545	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  00-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for cervical 
osteoarthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active duty for training (ACDUTRA) from July 
to December 1978. He also had active service from September 
1990 to May 1991.  Between these periods of service, the 
veteran served for over 10 years with the United States Army 
Reserve.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision from 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In March 2001, the Board, in pertinent part, denied the 
veteran's claim for service connection for joint and muscle 
pain of the neck and shoulders, claimed as chronic disability 
as due to an undiagnosed illness, and remanded the matter of 
service connection for cervical osteoarthritis to the RO for 
further development.  In a November 2002 internal development 
memorandum, the Board undertook additional evidentiary 
development pursuant to then-extant regulations regarding the 
remanded claim.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).  Due to changes in law, the Board then remanded the 
veteran's claim to the RO in September 2003, and then again 
in March 2005. 


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the veteran has cervical 
osteoarthritis related to a period of active military 
service, or active or inactive duty for training.


CONCLUSION OF LAW

Cervical osteoarthritis was not incurred in or aggravated 
during a period of active or inactive duty for training, or 
by active military service, nor may it be presumed to be 
incurred therein.  38 U.S.C.A. §§ 101(24) (26), 1101, 1110, 
1112, 1113, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, in the May 2006 
supplemental statement of the case, the RO provided the 
veteran with notice consistent with the Court's holding in 
Dingess.  Further, as the veteran's claim for service 
connection is being denied, no disability rating or effective 
date will be assigned and, as set forth below, there can be 
no possibility of prejudice to the veteran.  As set forth 
herein, no additional notice or development is indicated in 
the veteran's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In June 2001, March 2004, and May 2005 letters, the RO 
informed the appellant of its duty to assist him in 
substantiating him claim under the VCAA and the effect of 
this duty upon him claim.  Further, the appellant was 
advised, by virtue of a detailed October 1984 rating action 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the October 1998 rating decision as an instrument 
of notice in this case is cured by the subsequent de novo 
review by the December 1999 SOC.  Further additional de novo 
review was conducted by supplemental statements of the case, 
most recently in May 2005.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In fact, in a March 2004 
signed statement, the veteran said he had no more evidence to 
submit.  

Additionally, it appears that some of the service medical 
records for the veteran's active service from September 1990 
to May 1991 may be unavailable, according to a March 2004 
response to the RO's request from the National Personnel 
Records Center (NPRC).  As well, in March 2004, the NPRC and 
the Department of the Army indicated that his record of 
service in the National Guard could not be found and, in June 
2004, the Office of the Adjutant General for the North 
Carolina National Guard advised the RO that the veteran's 
record of service could not be located.  The Board wishes to 
make it clear that it understands the court has held that, in 
cases where records once in the hands of the Government are 
missing, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis herein has been undertaken with 
this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
Thus, the Board may proceed without prejudice to the 
appellant

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

By way of background, for the first period of ACDUTRA, from 
July to December 1978, the veteran's service medical records 
reveal that he was seen for treatment in August 1978 with 
complaints in his right ankle, left knee and bilateral 
shoulders. There was no swelling or discoloration noted.  He 
was able to produce full range of motion of the joints. The 
assessment was muscular aches.  An October 1978 report of 
medical examination is not referable to a neck disorder.

During his reserve service, the veteran was seen for 
treatment in June 1980 with complaints of right shoulder pain 
after lifting boxes.  The assessment was a right trapezius 
muscle strain.  An August 1981 orthopedic clinic note 
reflects a history of injury to the right shoulder one year 
earlier.  Since then, it was noted that the veteran 
complained of right shoulder and neck aching pain, with 
occasional numbness in the posterior right arm.  X- rays of 
the right shoulder were with normal limits and those of the 
neck showed osteophytes at the C3-4 and C4-5 level 
bilaterally.  The veteran was diagnosed with early 
osteoarthritis of the cervical spine not secondary to injury.  
A cervical collar was prescribed to use as needed.  There was 
a line of duty determination and it appears that this was 
during a period of inactive duty for training.  Again, it was 
medically determined that this was not due to injury.

A November 1982 report of physical examination did not 
include any complaints or findings of a cervical arthritis.

During his active duty service, an October 1990 report of 
physical examination did not include any complaints or 
findings of a cervical arthritis.

Post-service, VA outpatient treatment records reflect that, 
in January 1996, the veteran was diagnosed with degenerative 
joint disease of the cervical spine with pain and stiffness.  
X-rays of the cervical spine taken in December 1996 revealed 
narrowing at the C6-7 level, anterior marginal lipping at the 
C5-6 level, and encroachment of neural foramina at the C3-4 
level.

The veteran underwent VA general medical examination January 
1997.  According to the examination report, the veteran 
complained of muscle and joint aches.

Another VA examination was performed in September 1997, the 
report of which notes that the veteran gave a history of 
injuring his right leg, shoulders, and neck in a truck 
accident during the Persian Gulf War.  During the 
examination, the veteran complained of left-sided cervical 
pain, left shoulder pain, and some weakness in the left hand 
associated with numbness and tingling.  Physical examination 
revealed tenderness over the left acromioclavicular joint 
with painful motion and a normal right shoulder.  X-rays 
showed mild degenerative changes at the C5-6 level, as well 
as minimal degenerative changes of the shoulders.  Diagnoses 
included degenerative arthritis C5-6, with mild left 
radiculopathy.

In October 2001, the veteran underwent another VA 
examination.  The examination report reflects that the 
examiner reviewed the veteran's medical records and includes 
the veteran's complaints of neck stiffness in the morning 
with painful upon motion.  It was noted that the veteran had 
a history of injury in service and a history of a wreck in 
the Persian Gulf, with subsequent injuries.  Upon 
examination, he could flex his neck only 10 degrees left or 
right.  The VA examiner opined that it was more likely than 
not that the veteran's degenerative disease of the cervical 
spine began in the military service, in view of the veteran's 
record and other history.

In April 2002, the veteran was re-examined by the VA 
physician who conducted the October 2001 VA examination.  The 
examiner said he reviewed the veteran's medical records.  The 
examination report indicates that the veteran had a prior 
history of injury in a truck accident in service and the 
examiner said the veteran may have had further injuries to 
the extent that he had arthritic disc diease confirmed in the 
neck by imaging.  Following a physical examination, the 
examiner again opined that it was more likely than not, in 
view of the veteran's recorded history, that current 
degenerative changes likely began in the military service.  

In June 2004, the veteran's claims file was forwarded to a VA 
general nurse practitioner.  Following a review of the 
veteran's claims file, she noted that the veteran said he was 
injured in a truck accident while on active duty in 1978 when 
he said he hurt his neck.  It was noted that the service 
medical records, from July to December 1978 and from 
September 1990 to May 1991, did not show any treatment for a 
motor vehicle accident or a neck injury or neck pain.  A 
right shoulder injury was noted in 1980 while the veteran was 
on a civilian job.  In 1981, the veteran was seen for right 
shoulder pain due to the earlier event and not due to injury.  
An x-ray showed early cervical arthritis.  She opined that it 
was not likely that the veteran's diagnosed cervical 
arthritis was due to an in-service injury or disease from 
July to December 1978 or from September 1990 to May 1991, or 
from inactive duty for training. 

In July 2005, the veteran underwent VA examination, performed 
by the general nurse practitioner who provided the June 2004 
opinion.  According to the examination report, the veteran 
said he had a history of neck pain since 1991 when he drove 
his tractor/trailer into a ditch to avoid an accident and was 
forced to bring his vehicle to a sudden stop.  Imagining 
studies showed mild degenerative changes of C-5, 6, and 7.  
The diagnosis was degenerative joint disease of cervical 
spine vertebrae C5, 6 and 7.  This examiner opined that it 
was less likely than not that the veteran's cervical 
arthritis was due to injury or disease from July to December 
1978 or from September 1990 to May 1991.  She noted her 
review of the August 1981 service medical record, and the 
January 1997, October 2001, April 2002, and June 2004 medical 
opinions.  

An August 2005 decision from the Social Security 
Administration (SSA) indicates that the veteran was unable to 
work since March 2001 and was eligible for SSA disability 
benefits.  He was considered disabled due to degenerative 
arthritis, massive obesity, poorly controlled diabetes 
mellitus, hypertension, depression, and a personality 
disorder.  

In October 2005, the RO afforded the veteran another medical 
examination that was performed by B.T., M.D., a private 
physician.  According to the examination report, the veteran 
said he had cervical arthritis since 1997 and he complained 
of constant knee, ankle, shoulder, and neck and arm pain.  
Based upon the examiner's review of the veteran's medical 
records (listed in the examination report) and the veteran's 
clinical examination and history, Dr. B.T. opined that it was 
less likely as not that the veteran's current neck condition 
was a result of injury or diease that occurred while in 
service."  Dr. B.T. said he based his opinion on several 
points found in the veteran's medical history and the 
clinical examination, including that there were no service 
records that documented anything other than a sprain of the 
trapezius (in 1981); and that, although a VA examiner twice 
opined that it was as likely as not that the veteran's 
condition was service related, the nurse practitioner opined 
that it was not as likely as not caused by service.

III.	Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  In addition, the law provides 
that, where a veteran served ninety days or more of active 
military service, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  See 38 
U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131; 38 C.F.R. §§ 3.6, 
3.303, 3.304.  Service connection is not legally merited when 
the disability results from a disease process.  See, e.g., 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

The term "active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by Reservists for 
training purposes. 38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c).  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training. As noted above, the appellant performed active duty 
from September 1990 to May 1991.  He also had a confirmed 
period of ADUTRA from July to December 1978 and multiple 
periods of active duty for training and inactive duty for 
training in-between.

The Court has recognized these important distinctions between 
different types of military service in the context of service 
connection.  See generally Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995).

As noted above, in light of the possibility that some of the 
veteran's service medical records may be missing, judicial 
case law increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant; however, it does not lower the 
legal standard for proving a claim for service connection.  
See Russo v. Brown, supra.  It is indeed unfortunate that the 
veteran's service medical records may be unavailable.  
However, a grant of service connection for cervical 
osteoarthritis requires an etiological link between the 
claimed in-service injury and the currently claimed 
disability.

The veteran has contended that service connection should be 
granted for cervical osteoarthritis.  Although the evidence 
shows that the veteran currently has a cervical disorder 
variously diagnosed as degenerative disk disease of the 
cervical spine and cervical arthritis, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that the veteran's neck was normal 
prior to separation from service in October 1978 and in 
October 1990.  While cervical osteoarthritis was noted in 
August 1981, a line of duty determination reflects that this 
occurred during period of inactive duty for training.

In support of his claim, the veteran would point to an 
opinion rendered by a VA examiner in October 2001 and April 
2002.  At those times, the VA examiner opined that the 
veteran's degenerative disk disease of the cervical spine 
more likely than not started in service.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

More persuasive, in the opinion of the Board, are the July 
2005 and October 2005 opinions from the VA nurse practitioner 
and Dr. B.T., respectively, who reviewed the veteran's 
medical records, noted the specific records that were 
examined, and concluded that his current cervical arthritis 
was not related to his military service.  Thus, in these 
examiners' opinions, the veteran's military service was not 
related to his existing cervical arthritis.

The Board is persuaded that the medical opinions of Dr. B.T. 
and the VA nurse practitioner are most convincing, in that 
Dr. B.T. and the VA nurse practitioner reviewed the medical 
evidence in the file and accurately described these records 
in the examination reports.  See e.g., Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).  Where a medical expert has fairly 
considered all the evidence, his opinion may be accepted as 
an adequate statement of the reasons and bases for a decision 
when the Board adopts such an opinion.  Id.  The Board does, 
in fact, adopt Dr. B.T.'s medical opinion on which it bases 
its determination that service connection for cervical 
osteoarthritis is not warranted in this case.

As to the opinion of the October 2001 and April 2002 VA 
examiner, the Board finds that this physician did not clearly 
attribute the veteran's cervical arthritis disorder to 
military service.  Rather, this physician suggested that 
according to the veteran's record and other history, the 
veteran's cervical arthritis disorder was developed during 
service, but did not provide any other clinical records to 
support that assertion.  In fact, although the October 2001 
and April 2002 reports state that the examiner reviewed the 
veteran's medical records, it is not clear that the October 
2001 opinion was based on a review of the claims folder, 
given the conflict between the recorded history, the first 
evidence of arthritis, and the clinical records on file.  Nor 
was resolution of factual inconsistencies accomplished in the 
April 2002 VA examination report.  A medical opinion based 
upon an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  There is no evidence, as 
propounded by the VA examiner in October 2001 and April 2002, 
that military activity led to the veteran's cervical 
arthritis disorder.  See Reonal; LeShore, supra.

Nor did the VA examiner in October 2001 and April 2002 
provide clinical evidence to support his belief, and his 
opinion, although doubtless sincerely rendered, is for that 
reason not accorded great weight by the Board.  See Bloom v. 
West, Black v. Brown, supra.

On the other hand, Dr. B.T., in October 2005, and the VA 
nurse practitioner in July 2005, stated that they had 
reviewed the evidence of record and described the evidence 
reviewed.  In October 2005, Dr. B.T. explained that based 
upon the records, clinical findings and the veteran's 
history, it was unlikely that the veteran's cervical 
arthritis was related to service because there were no 
service records that documented anything other than a sprain 
of the trapezius (in 1981).  As well, the July 2005 VA nurse 
practitioner explained that a review of the appellant's 
medical records only showed an August 1981 record with 
complaints of right shoulder and neck aching pain that 
started a year earlier, that is in 1980.  She noted that x-
rays of the neck showed entophytes right and left C3-4, C4-5, 
with a normal physical exam and a diagnosis of early 
osteoarthritis not secondary to injury made.  She even noted 
the names of the physicians of record.

Thus, the opinion of the October 2001 and April 2002 VA 
examiner is accorded less weight than those of Dr. B.T. in 
October 2005, and the VA nurse practitioner in July 2005.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
cervical arthritis.

Further, while it appears that the first evidence of cervical 
arthritis is during a period of inactive duty for training in 
1981, it is specifically noted by the examining physician 
that this is not due to injury.  As such, service connection 
is not warranted on this basis under the law concerning 
inactive duty for training as set out above.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed cervical osteoarthritis.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed cervical osteoarthritis.  The preponderance 
of the evidence is therefore against the appellant's claim of 
entitlement to service connection for cervical 
osteoarthritis.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
cervical osteoarthritis is denied.

Finally, the Board notes that, in August 2005, the SSA found 
the veteran totally disabled as of March 2001, due in part to 
degenerative arthritis.  Nevertheless, it has not been 
averred that the SSA decision or records supporting such 
decision serve to establish that the claimed condition had 
its onset in service or is otherwise related thereto.


ORDER

Service connection for a cervical osteoarthritis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


